THE STATE OF TEXAS
                                         MANDATE
TO THE 123RD DISTRICT COURT OF PANOLA COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 16th
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Bridget Brown Parson, Appellant                              No. 06-15-00035-CV

                    v.                                        Trial Court No. 2009-396

 Lakewind, LLC, Randall Baggs,
 Owner, et al., and Chinn Exploration,
 Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Bridget Brown Parson, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 1st day of December, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk